UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30,2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated FileroAccelerated FileroNon-Accelerated Filer oSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 5,011,152 shares of common stock, par value $0.625 per share, outstanding as of November 14, 2012 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended September 30, 2012 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements Consolidated Balance Sheets at September 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Income (Unaudited) for the Three Months and Nine Months EndedSeptember 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (Unaudited) for theNine Months Ended September 30, 2012 and 2011 6 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months and Nine Months Ended September 30, 2012 and 2011 7 Notes to Consolidated Financial Statements (Unaudited) 8-38 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39-46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4.Controls and Procedures 46 PART II.OTHER INFORMATION Item 1.Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3.Defaults Upon Senior Securities 47 Item 4.Mine Safety Disclosures 47 Item 5.Other Information 47 Item 6.Exhibits 48 SIGNATURES 49 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) (Unaudited) September30, 2012 (Note 1) December 31, 2011 ASSETS Cash and due from banks $ $ Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale(amortized cost $62,422 atSeptember 30, 2012, $67,372 at December 31, 2011) Other investments, at cost Loans, net of allowance for loan losses of $7,849 atSeptember 30, 2012, $9,024 at December 31, 2011 Premises and equipment, net Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Capital securities Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (5,011 shares issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Nine Months Ended September 30, 2012 NineMonths Ended September 30, 2011 Three Months Ended September 30, 2012 Three Months Ended September 30, 2011 INTEREST INCOME Loans receivable and fees on loans $ Securities available for sale: Taxable Exempt from taxable income Other investment income 73 63 29 28 Federal funds sold 33 39 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Securities gains, losses, net Service charges on deposit accounts Other service charges, commissions and fees Other operating income Other than temporary impairment ) ) - Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense of bank premises Furniture and equipment expense Other operating expense Foreclosed Assets – Loss on Sale / Write-down Foreclosed Assets – Operating Expenses Total Non-Interest Expense Income (Loss) Before Income Taxes ) ) Income Tax Expense (Benefit) ) ) Net Income (Loss) $ $ ) $ $
